Citation Nr: 1029837	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a digestive system 
disability including post operative residuals of a colon fissure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota.  
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Next, the Board notes that a February 2007 rating decision 
previously denied service connection for a digestive system 
disability including post operative residuals of a colon fissure.  
Since that time, the RO has obtained additional relevant service 
department records.  Specifically, the RO in June 2007, May 2009, 
October 2009, and January 2009 received service department 
records, including some Morning Reports and Surgeon General 
Officer Reports, that were not found in the claim's file at the 
time of the prior final denial.  Therefore the Board must 
reconsider the claim.  38 C.F.R. § 3.156(c) (2009).  Accordingly, 
the issue on appeal is as reported on the first page of this 
decision.

Lastly, the Board notes that, while in June 2009 the Veteran 
requested a hearing before a Veterans' Law Judge traveling to the 
RO, in June 2009 he changed that request to a hearing before a 
Decision Review Officer (DRO) at the RO, and later in June 2009 
he was afforded the requested hearing.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a digestive system disability including post 
operative residuals of a colon fissure is related to a disease or 
injury in service.


CONCLUSION OF LAW

A digestive system disability including post operative residuals 
of a colon fissure was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in July 2008, 
prior to the August 2008 rating decision, along with the notice 
provided in December 2008, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the regulations governing 
disability ratings and effective dates as required by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
even if the above letters did not provide adequate 38 U.S.C.A. 
§ 5103(a) notice, the Board finds that this notice problem does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letter as well as the rating decision, statement of the case, and 
supplemental statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claim's file all available 
and identified in-service and post-service records including the 
Veteran's records from the Sioux Falls VA Medical Center.  

As to the service treatment records, in November 2006, March 
2009, August 2009, November 2009 and/or January 2010 the National 
Personnel Records Center (NPRC) notified the RO that copies of 
the Veteran's service records, except for some Morning Reports, 
Surgeon General Officer Reports, and a hospitalization admission 
card for February 1, 1945, could not be located because they had 
probably been destroyed in the fire at NPRC.  The Veteran was 
notified of the unavailability of these records in a November 
2006 letter, May 2009 telephone call, and in the May 2010 
supplemental statement of the case.  Also in May 2009, the RO 
prepared a memorandum of unavailability.

Where, as here, "service medical records are presumed destroyed, 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365,  367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996). 

The Board also finds that the VA examination previously obtained 
in February 2007 along with the more recent April 2010 VA 
examination are adequate to allow the Board to adjudicate the 
claim because the examiners, after a review of the record on 
appeal and an examination of the claimant, provided needed 
medical opinions to adjudicate the claim.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his current digestive system 
disabilities were all caused by the colon fissure surgery he had 
while on active duty.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to in-service occurrence under 38 C.F.R. § 3.303(a), available 
service records show that the Veteran was hospitalized from 
February 1945 to March 1945.  Moreover, the Board finds that the 
Veteran and his buddy are both competent and credible to report 
on what they saw while the claimant was on active duty including 
being hospitalized.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that the Veteran was hospitalized while on active duty.  

However, the available service records also show that the Veteran 
was hospitalized from February 1945 to March 1945 for repair of 
an inguinal hernia not his colon.  Moreover, since a colon 
fissure is not observable by a lay person, the Board does not 
find the Veteran or his buddies claims competent and credible.  
Id.  Furthermore, as reported above, the Veteran's service 
treatment records are not available and therefore cannot show 
complaints, diagnoses, or treatment for the claimed disorder.  
Accordingly, entitlement to service connection for a digestive 
system disability, including post operative residuals of a colon 
fissure, based on in-service incurrence must be denied despite 
the fact that the Veteran was hospitalized while on active duty. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1945 and first being 
diagnosed with a rectal stricture in 2008 and anorectal stenosis 
at the 2010 VA examination to be compelling evidence against 
finding continuity.  Put another way, the over six decade gap 
between the Veteran's discharge from active duty and the first 
evidence of the claimed disorder weighs heavily against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  ; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

The Board acknowledges, as it did above, that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had problems 
defecating since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  The Board also acknowledges 
that the Veteran's representative and friend are competent to 
give evidence about what they can see.  However, upon review of 
the claim's folder, the Board finds that the Veteran's, his 
friends, and his representative's assertions that the claimant 
has had his current digestive system disability since service are 
not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
post-service medical records.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for the 
claimed disorder for over six decades following his separation 
from active duty, than the Veteran's, his friends, and his 
representative's claims.  See Maxson, supra.  Therefore, 
entitlement to service connection for a digestive system 
disability, including post operative residuals of a colon 
fissure, based on post-service continuity of symptomatology must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's rectal 
stricture first diagnosed in 2008 and anorectal stenosis first 
diagnosed in 2010 and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).

As to the Veteran's, his friends, and his representative's 
assertions that the claimant's digestive system disabilities were 
all caused by the colon fissure surgery he had while on active 
duty, the Board finds that this condition may not be diagnosed by 
its unique and readily identifiable features because special 
equipment and testing is required to diagnose and therefore the 
presence of the disorder is a determination "medical in nature" 
and not capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that the 
Veteran's digestive system disabilities were caused by service 
not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).   

Based on the discussion above, the Board also finds that service 
connection for a digestive system disability, including post 
operative residuals of a colon fissure, is not warranted based on 
the initial documentation of the disabilities after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the post-
service disorders and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
digestive system disability including post operative residuals of 
a colon fissure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a digestive system disability, including 
post operative residuals of a colon fissure, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


